EXHIBIT 10.69












GUARANTEE AND COLLATERAL AGREEMENT




made by




MICRON TECHNOLOGY, INC.




and certain of its Restricted Subsidiaries




in favor of




JPMORGAN CHASE BANK, N.A.,




as Collateral Agent










Dated as of July 3, 2018





--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
 
 
Page


SECTION 1.


 
Defined Terms
1


1.1


 
Definitions
1


1.2


 
Other Definitional Provisions
5


SECTION 2.


 
Guarantee
5


2.1


 
Guarantee
5


2.2


 
Right of Contribution
6


2.3


 
No Subrogation
6


2.4


 
Amendments, etc with respect to the Guaranteed Obligations
6


2.5


 
Guarantee Absolute and Unconditional
6


2.6


 
Reinstatement
7


2.7


 
Payments
7


SECTION 3.


 
Grant of Security Interest
7


SECTION 4.


 
Representations and Warranties
8


4.1


 
Title; No Other Liens
8


4.2


 
Perfected First Priority Liens
8


4.3


 
Jurisdiction of Organization; Chief Executive Office
8


4.4


 
Investment Property
8


4.5


 
Intellectual Property
9


SECTION 5.


 
Covenants
9


5.1


 
Maintenance of Perfected Security Interest; Further Documentation
9


5.2


 
Changes in Name, etc.
10


5.3


 
Intellectual Property
10


5.4


 
Delivery of Pledged Notes
11


5.5


 
Investment Property
11


SECTION 6.


 
Remedial Provisions
11


6.1


 
Certain Matters Relating to Receivables
11


6.2


 
Communications with Obligors; Grantors Remain Liable
11


6.3


 
Investment Property and Instruments
12


6.4


 
Proceeds to be Turned Over to Collateral Agent
12


6.5


 
Application of Proceeds
12


6.6


 
Code and Other Remedies
13


6.7


 
Registration Rights
13


6.8


 
Subordination
14


6.9


 
Deficiency
14


6.10


 
First Lien Intercreditor Agreement
14


SECTION 7.


 
The Collateral Agent
14


7.1


 
Collateral Agent’s Appointment as Attorney-in-Fact, etc
14


7.2


 
Duty of Collateral Agent
15


7.3


 
Financing Statements
15


7.4


 
Authority of Collateral Agent
16


7.5


 
First Lien Intercreditor Agreement
16


SECTION 8.


 
Miscellaneous
16


8.1


 
Amendments in Writing
16


8.2


 
Notices
16





i

--------------------------------------------------------------------------------



8.3


 
No Waiver by Course of Conduct; Cumulative Remedies
16


8.4


 
Enforcement Expenses; Indemnification
16


8.5


 
Successors and Assigns
17


8.6


 
Set-Off; Limitation on Individual Actions
17


8.7


 
Counterparts
17


8.8


 
Severability
17


8.9


 
Section Headings
17


8.10


 
Integration
17


8.11


 
GOVERNING LAW
17


8.12


 
Submission To Jurisdiction; Waivers
17


8.13


 
Acknowledgements
18


8.14


 
Additional Grantors; Release of Guarantors; Releases of Collateral
18


8.15


 
WAIVER OF JURY TRIAL
19





ANNEXES
 
 
Annex I
—
Name of Guarantors
Annex II
—
Assumption Agreement
 
 
 
EXHIBITS
 
 
Exhibit A
—
Copyright Security Agreement
Exhibit B
—
Patent Security Agreement
Exhibit C
—
Trademark Security Agreement
 
 
 
SCHEDULES
 
 
Schedule 1
—
Notice Address
Schedule 2
—
Investment Property
Schedule 3
—
Perfection Matters
Schedule 4
—
Jurisdiction of Organizational and Chief Executive Offices
Schedule 5
—
Intellectual Property





ii

--------------------------------------------------------------------------------






GUARANTEE AND COLLATERAL AGREEMENT


GUARANTEE AND COLLATERAL AGREEMENT, dated as of July 3, 2018, made by MICRON
TECHNOLOGY, INC. (the “Borrower”) and each of the signatories from time to time
hereto (the “Guarantors”), in favor of JPMORGAN CHASE BANK, N.A., as Collateral
Agent (in such capacity, the “Collateral Agent”) for the banks and other
financial institutions or entities (the “Lenders”) from time to time party to
the Credit Agreement, dated as of July 3, 2018 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, the Lenders, and JPMorgan Chase Bank, N.A., as the administrative
agent (in such capacity, the “Administrative Agent”) and Collateral Agent.


W I T N E S S E T H :


WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;


WHEREAS, the Borrower and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement;


WHEREAS, each of the Guarantors has agreed to guaranty the Obligations and to
secure its respective Obligations by granting to the Collateral Agent, for the
benefit of the Secured Parties, a first-priority security interest in the
Collateral described herein; and


WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Credit Agreement
that the Grantors shall have executed and delivered this Agreement to the
Collateral Agent for the ratable benefit of the Secured Parties.


NOW, THEREFORE, in consideration of the premises and to induce the Collateral
Agent and the Lenders to enter into and make their respective extensions of
credit to the Borrower under the Credit Agreement, each Grantor hereby agrees
with the Collateral Agent, for the ratable benefit of the Secured Parties, as
follows:


SECTION 1.    Defined Terms


1.1    Definitions.  (a)  Capitalized terms used but not defined herein shall
have the meanings given to them in the Credit Agreement, and the following terms
are used herein as defined in the New York UCC:  Accounts (as defined in Article
9 of the New York UCC), Certificated Security, Chattel Paper, Commercial Tort
Claims, Documents, Equipment, Fixture, General Intangibles, Goods, Instruments,
Inventory, Letter-of-Credit Rights and Supporting Obligations.


(b)    The following terms shall have the following meanings:


“After-Acquired Material Intellectual Property”: as defined in Section 5.3(c).


“Agreement”: this Guarantee and Collateral Agreement, as the same may be
amended, supplemented or otherwise modified from time to time.


“Borrower Obligations”:  the collective reference to the unpaid principal of and
interest on the Loans, an amount equal to unreimbursed drawings under all
Documentary Credits, an amount equal to the maximum amount that may be drawn
under all then outstanding Documentary Credits, and all other obligations and
liabilities of the Borrower (including, without limitation, interest accruing at
the then applicable rate provided in the Credit Agreement after the maturity of
the Loans and after the Borrower’s obligations with respect to the outstanding
Documentary Credits have become due and payable and interest accruing at the
then applicable rate provided in the Credit Agreement after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, relating to the Borrower, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding) to the
Administrative Agent, the Collateral Agent, any Issuing Bank or any Lender,
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, the Credit Agreement, this Agreement, the other Loan Documents, or any
other document made, delivered or given in connection with any of the foregoing,
in each case whether on account of principal, interest, premiums (if any),
reimbursement obligations, fees, indemnities, costs, expenses or otherwise
(including, without limitation, all fees and disbursements of counsel to the
Collateral Agent or to the Lenders that are required to be paid by the Borrower
pursuant to the terms of any of the foregoing agreements).




1

--------------------------------------------------------------------------------





“Capital Lease Obligations”: the obligations of any Person to pay rent or other
amounts under any lease of (or other arrangement conveying the right to use)
real or personal property, or a combination thereof, which obligations are
required to be classified and accounted for as capital leases on a balance sheet
of such person under GAAP, and the amount of such obligations shall be the
capitalized amount thereof determined in accordance with GAAP.


“CFC”: a controlled foreign corporation within the meaning of Section 957 of the
Code.


“Closing Date”:  July [3], 2018.


“Collateral”: as defined in Section 3.


“Collateral Account”: any collateral account established by the Collateral Agent
as provided in Section 6.1 or Section 6.4.
“Copyrights”:  (i) all copyrights, database rights, design rights, mask works
and works of authorship arising under the laws of the United States, any other
country or any political subdivision thereof, whether registered or unregistered
and whether published or unpublished (including, without limitation, those
listed in Schedule 5), all registrations and recordings thereof, and all
applications in connection therewith, including, without limitation, all
registrations, recordings and applications in the United States Copyright
Office, and (ii) the right to obtain all renewals thereof.


“Copyright Licenses”:  any written agreement naming any Grantor as a party,
granting any right under any Copyright, including, without limitation, the grant
of rights to reproduce, prepare derivative works based upon, perform, display,
manufacture, distribute, exploit and sell materials derived from any Copyright.


“Copyright Security Agreement”: as defined in Section 5.3(b).


“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.


“Credit Agreement”: as defined in the preamble hereto.


“Default”: any “Default” under and as defined in this Agreement or the Credit
Agreement.


“Deposit Account”: as defined in the Uniform Commercial Code of any applicable
jurisdiction and, in any event, including, without limitation, any demand, time,
savings, passbook or like account maintained with a depositary institution.


“Event of Default”: any “Event of Default” under, and as defined in, the Credit
Agreement.


“Excluded Property”: with respect to any Grantor, (i) Foreign Subsidiary Voting
Stock constituting more than 65% of the total voting power of all outstanding
Capital Stock of such subsidiary (including for this purpose any voting debt
security or other voting instrument that is treated as equity for U.S. federal
income tax purposes); (ii) any Equity Interests of an Excluded Property
Subsidiary, or joint ventures and non-wholly owned Subsidiaries which cannot be
pledged without the consent of third parties, (iii) any fee-owned real property
(other than the Mortgaged Property), Fixtures (other than Fixtures on or to
Mortgaged Property) or leasehold interest in real property, (iv) all vehicles
and other assets covered by a certificate of title, (v) property subject to a
purchase money arrangement or Capital Lease Obligation only to the extent and
for so long as the contract or other agreement in which such Lien is granted
prohibits the creation of any other Lien securing Indebtedness on such property,
(vi) any governmental licenses or state or local franchises, charters and
authorizations, to the extent security interests in such licenses, franchises,
charters or authorizations are prohibited or restricted thereby only for so long
as the applicable license, franchise, charter or authorization prohibits or
restricts the creation by such Grantor of a security interest in such license,
franchise, charter or authorization, (vii) any lease, license, contract or
agreement to which any Grantor is a party or any of its rights or interests
thereunder if and for so long as the grant of such security interest shall
constitute or result in (A) the abandonment, invalidation, voiding or
unenforceability of any right, title or interest of any Grantor therein or (B) a
breach or termination pursuant to the terms of, or a default under, any such
lease, license, contract or agreement (other than to the extent that any such
term would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or
9-409 of the Uniform Commercial Code (or any successor provision or provisions)
of any relevant jurisdiction or any other applicable Requirement of Law or
principles of equity), provided, however, that such security interest shall
attach immediately and automatically at such time as the condition causing such
abandonment, invalidation, voiding or unenforceability shall be remedied and, to
the extent severable, shall attach immediately to any portion of such lease,
license, contract or agreement that does not result in any of the consequences
specified in (A) or (B) including any Proceeds of such lease, license, contract
or agreement, (viii) any property of a Grantor to the extent and for so long as
the grant of a security interest pursuant to this Agreement in such Grantor’s
right, title


2

--------------------------------------------------------------------------------





or interest therein is prohibited by applicable Requirement of Law (including
any requirement to obtain the consent of any Governmental Authority or third
party); provided, that the foregoing exclusions in this clause (vii) shall in no
way be construed to apply to the extent that the prohibition is unenforceable
under Sections 9-406, 9-407, 9-408 or 9-409 of the Uniform Commercial Code (or
any successor provision or provisions) of any relevant jurisdiction or any other
applicable Requirement of Law or principles of equity; provided, further, that
such security interest shall attach immediately and automatically without
further action when such prohibition is repealed, rescinded or otherwise ceases
to be effective, (ix) all Commercial Tort Claims and any Letter-of-Credit Rights
(whether or not the letter of credit is evidenced by a writing), (x) Deposit
Accounts (other than the Collateral Accounts), (xi) any intent-to-use
application for registration of a Trademark prior to the filing of a Statement
of Use or an Amendment to Allege Use, solely to the extent, and for so long as,
the grant or creation by any Grantor of a security interest therein would impair
the registrability thereof, or the validity or enforceability of any
registration issuing therefrom, (xii) any assets to the extent a security
interest in such assets could result in material adverse tax consequences to
Borrower or any of its Subsidiaries as reasonably determined by the Borrower in
consultation with the Collateral Agent, and (xiii) any other asset or property
with respect to which the Borrower and the Collateral Agent determine that the
costs of obtaining a security interest therein are excessive in relation to the
value of the security afforded thereby.


“Excluded Property Subsidiary”: (a) each Subsidiary of the Borrower that is not
a Restricted Subsidiary, (b) each Immaterial Subsidiary, (c) any not-for-profit
Subsidiaries, captive insurance companies or other special purpose subsidiaries
designated by Borrower from time to time and (d) Micron Technology Texas LLC.


“First Lien Documents”: the Credit Agreement and each other agreement or
instrument governing, or relating to, any First Lien Debt that is a “First Lien
Document” pursuant to a First Lien Intercreditor Agreement.


“Foreign Subsidiary”: any Subsidiary organized under the laws of any
jurisdiction outside the United States of America.


“Foreign Subsidiary Voting Stock”: the voting Capital Stock of any Foreign
Subsidiary or any FSHCO.


“Guaranteed Obligations”: in (i) the case of the Borrower, all Other Loan Party
Obligations of each Non-Borrower Guarantor and (ii) the case of any Non-Borrower
Guarantor, all Borrower Obligations and all Other Loan Party Obligations of each
other Guarantor.


“Guarantors”: as defined in the preamble hereto.


“Grantors”: the collective reference to the Borrower and each Guarantor
identified as a Grantor on Annex I to the signature page hereto, together with
any other entity that may become a party hereto (and is identified as a Grantor)
as provided herein.


“Immaterial Subsidiary”: a Subsidiary that is not a Material Subsidiary.


“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, the Copyrights, the Copyright Licenses, the Patents, the Patent
Licenses, the Trademarks and the Trademark Licenses, trade secrets, and any
transferable rights to sue at law or in equity for any infringement or other
impairment thereof, including the right to receive all proceeds and damages
therefrom.


“Intellectual Property Security Agreements”: as defined in Section 5.3(b).


“Investment Property”: the collective reference to all “investment property” as
such term is defined in Section 9-102(a)(49) of the New York UCC (other than any
Foreign Subsidiary Voting Stock excluded from the definition of “Pledged
Stock”).


“IP Agreements”: all agreements, permits, consents, orders and franchises
relating to the license (including, without limitation, the Copyright Licenses,
Patent Licenses and Trademark Licenses), development, use or disclosure of any
Material Intellectual Property to which a Grantor, now or hereafter, is a party
or a beneficiary.


“IP Domestic Security Agreement Supplement”: as defined in Section 5.3(c).


“Issuers”: the collective reference to each issuer of any Investment Property or
any Pledged Note.




3

--------------------------------------------------------------------------------





“Lenders”: as defined in the preamble hereto.


“Material Intellectual Property”: any of the Intellectual Property owned by a
Grantor and the material rights of a Grantor under any IP Agreement, including
material rights under a license agreement, that (i) is related to computer
memory products manufactured and sold in commercial volumes, or processes used
to make such products, by Borrower and the Restricted Subsidiaries and (ii) are
rights that, if the Borrower and the Restricted Subsidiaries failed to own or
have such rights, would reasonably be expected to have a Material Adverse
Effect.


“Material Subsidiary”: each wholly-owned direct Subsidiary that, as of the last
day of the fiscal quarter of Borrower most recently ended for which financial
statements are available, had total assets (based on book value after
intercompany eliminations) as of the end of such quarter in excess of
$200,000,000 or that is designated by the Borrower as a “Material Subsidiary”.


“New York UCC”: the Uniform Commercial Code as from time to time in effect in
the State of New York.


“Non-Borrower Guarantor”: each Guarantor other than the Borrower.


“Obligations”: (i) in the case of the Borrower, the Borrower Obligations, and
(ii) in the case of each Non-Borrower Guarantor, its Other Loan Party
Obligations.


“Officer’s Certificate”: a certificate of a Responsible Officer of the Borrower.


“Other Loan Party Obligations”: with respect to any Non-Borrower Guarantor, all
obligations and liabilities of such Guarantor which may arise under or in
connection with this Agreement (including, without limitation, pursuant
to Section 2 hereof), the Credit Agreement or any other Loan Document, in each
case whether on account of guarantee obligations, reimbursement obligations,
fees, indemnities, costs, expenses or otherwise (including, without limitation,
all fees and disbursements of counsel to the applicable Administrative Agent,
the Collateral Agent, or to the Lenders that are required to be paid by such
Guarantor pursuant to the terms of this Agreement, the Credit Agreement or any
other Loan Document).


“Patents”: (i) all letters patent and patent rights of the United States, any
other country or any political subdivision thereof, all reissues,
reexaminations, and extensions thereof, including, without limitation, any of
the foregoing referred to in Schedule 5, (ii) all applications for letters
patent of the United States or any other country and all divisionals,
continuations and continuations-in-part thereof, including, without limitation,
any of the foregoing referred to in Schedule 5, and (iii) all rights to obtain
any reissues or extensions of the foregoing.


“Patent License”: all agreements, whether written or oral, providing for the
grant by or to any Grantor of any right to make, have made, manufacture, use,
sell, offer to sell, have sold, import or export any invention covered in whole
or in part by a Patent.


“Patent Security Agreement”: as defined in Section 5.3(b).


“Payment in Full”: as defined in Section 2.1(d).


“Pledged Notes”: the promissory notes listed on Schedule 2, and all other
promissory notes held by and payable to any Grantor (other than promissory notes
issued in connection with extensions of trade credit by any Grantor in the
ordinary course of business) for Indebtedness in excess of $200,000,000 in
aggregate principal amount.


“Pledged Stock”: the shares of Capital Stock listed on Schedule 2, together with
any other shares, stock certificates, options, interests or rights of any nature
whatsoever in respect of the Capital Stock of any Person (other than an Excluded
Property Subsidiary) that may be issued or granted to, or held by, a Grantor
while this Agreement is in effect; provided that in no event shall more than 65%
of the total voting power of all outstanding Foreign Subsidiary Voting Stock
(including for this purpose any voting debt security or other voting instrument
that is treated as U.S. equity for federal income tax purposes) be required to
be pledged hereunder.


“Permitted Prior Lien”: a Permitted Lien of the type described in any of clauses
(3), (4), (5), (6) or (14) of the definition thereof, or of the type described
in clause (18) with respect to Liens of the type described in any of clauses
(1), (3), (4), (5), (6) or (14) of the definition thereof.




4

--------------------------------------------------------------------------------





“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC and, in any event, shall include, without limitation, all
dividends or other income from the Investment Property, collections thereon or
distributions or payments with respect thereto.


“Receivable”: any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including, without
limitation, any Account).


“Responsible Officer”: any of the Borrower’s Chief Executive Officer, President,
Chief Operating Officer, any Vice President, Chief Financial Officer,
Controller, Treasurer, any Assistant Treasurer or Secretary.


“Securities Act”: the Securities Act of 1933, as amended.


“Trademarks”: (i) all trademarks, service marks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, service
marks, logos, domain names, and other source or business identifiers, and all
goodwill associated therewith, all registrations and recordings thereof, and all
applications in connection therewith (other than “intent to use” applications
included in Excluded Property), whether in the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
State thereof or any other country or any political subdivision thereof, or
otherwise, and all common-law rights related thereto, including, without
limitation, any of the foregoing referred to in Schedule 5, and (ii) the right
to obtain all renewals thereof.


“Trademark License”: any agreement, whether written or oral, providing for the
grant by or to any Grantor of any right to use any Trademark.


“Trademark Security Agreement”: as defined in Section 5.3(b).


1.2    Other Definitional Provisions.  (a)  The words “hereof,” “herein”,
“hereto” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.


(b)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.


(c)    Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.


SECTION 2.    Guarantee


2.1    Guarantee.  (a)  Each of the Guarantors hereby, jointly and severally,
absolutely, unconditionally and irrevocably, guarantees to the Collateral Agent,
for the ratable benefit of the Secured Parties and their respective successors,
indorsees, transferees and assigns, as a primary obligor and not merely as
surety, the prompt and complete payment and performance when due (whether at the
stated maturity, by acceleration or otherwise) of all Guaranteed Obligations.


(b)    Without limiting the generality of anything herein, or in any other First
Lien Document to the contrary notwithstanding, the maximum liability of each
Non-Borrower Guarantor hereunder shall be limited to such amount as will, after
giving effect to such maximum liability and all other liabilities (contingent or
otherwise) of such Guarantor that are relevant under applicable Federal or state
bankruptcy or insolvency laws, fraudulent conveyance or transfer laws, or
similar such laws, result in the obligations of such Guarantor hereunder not
constituting a fraudulent transfer or conveyance under applicable Federal or
state laws (after giving effect to all rights of subrogation, contribution or
reimbursement, subject to Section 2.3 ).


(c)    Each Non-Borrower Guarantor agrees that the Guaranteed Obligations may at
any time and from time to time exceed the amount of the liability of such
Guarantor hereunder without impairing the guarantee contained in this Section
2 or affecting the rights and remedies of the Collateral Agent or any Secured
Party hereunder.


(d)    The guarantee contained in this Section 2 shall remain in full force and
effect until all of the Guaranteed Obligations shall have been paid in full and
the Commitments shall have terminated and all Documentary Credits shall have
expired or been cancelled (other than contingent indemnification obligations for
which no claim has been asserted)


5

--------------------------------------------------------------------------------





(“Payment in Full”). Each Guarantor hereby irrevocably waives any right to
revoke this Guarantee as to future transactions giving rise to any Guaranteed
Obligations.


(e)    No payment made by the Borrower, any of the Non-Borrower Guarantors, any
other guarantor or any other Person or received or collected by the Collateral
Agent or any Secured Party from the Borrower, any of the Non-Borrower
Guarantors, any other guarantor or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Guaranteed Obligations shall
be deemed to modify, reduce, release or otherwise affect the liability of any
Guarantor hereunder which shall, notwithstanding any such payment (other than
any payment made by such Guarantor in respect of the Guaranteed Obligations or
any payment received or collected from such Guarantor in respect of the
Guaranteed Obligations), remain liable for the Guaranteed Obligations up to the
maximum liability of such Guarantor hereunder until Payment in Full.


2.2    Right of Contribution.  Each Non-Borrower Guarantor hereby agrees that to
the extent that a Non-Borrower Guarantor shall have paid more than its
proportionate share of any payment made hereunder, such Non-Borrower Guarantor
shall be entitled to seek and receive contribution from and against any other
Non-Borrower Guarantor hereunder which has not paid its proportionate share of
such payment.  Each Non-Borrower Guarantor’s right of contribution shall be
subject to the terms and conditions of Section 2.3.  The provisions of this
Section 2.2 shall in no respect limit the obligations and liabilities of any
Guarantor to the Collateral Agent and the Secured Parties, and each Guarantor
shall remain liable to the Collateral Agent and the Secured Parties for the full
amount guaranteed by such Guarantor hereunder.


2.3    No Subrogation.  Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the
Collateral Agent or any Secured Party, no Guarantor shall be entitled to seek or
enforce its right to be subrogated to any of the rights of the Collateral Agent
or any Secured Party against the Borrower or any other Guarantor or any
collateral security or guarantee or right of offset held by the Collateral Agent
or any Secured Party for the payment of the Guaranteed Obligations, nor shall
any Guarantor seek or be entitled to seek any contribution or reimbursement from
the Borrower or any other Guarantor in respect of payments made by such
Guarantor hereunder, until Payment in Full .  If any amount shall be paid to any
Guarantor on account of such subrogation rights at any time when all of the
Borrower Obligations shall not have been paid in full or such payment is
otherwise prohibited pursuant to the immediately preceding sentence, such amount
shall be held by such Guarantor in trust for the Collateral Agent and the
Secured Parties, segregated from other funds of such Guarantor, and shall,
forthwith upon receipt by such Guarantor, be turned over to the Collateral Agent
in the exact form received by such Guarantor (duly indorsed by such Guarantor to
the Collateral Agent, if required), to be applied against the Borrower
Obligations, whether matured or unmatured, in such order as the Collateral Agent
may determine.


2.4    Amendments, etc with respect to the Guaranteed Obligations.  Each
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Guarantor and without notice to or further
assent by any Guarantor, any demand for payment of any of the Guaranteed
Obligations made by the Collateral Agent or any other Secured Party may be
rescinded by the Collateral Agent or such Secured Party and any of the
Guaranteed Obligations may be continued, and the Guaranteed Obligations, or the
liability of any other Person upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Collateral
Agent or any Secured Party, and the First Lien Documents and any other documents
executed and delivered in connection therewith may be amended, modified,
supplemented or terminated, in whole or in part, as the Collateral Agent (or the
relevant Secured Parties, as the case may be) may deem advisable from time to
time, and any collateral security, guarantee or right of offset at any time held
by the Collateral Agent or any Secured Party for the payment of the Guaranteed
Obligations may be sold, exchanged, waived, surrendered or released.  Neither
the Collateral Agent nor any Lender nor any Secured Party shall have any
obligation to protect, secure, perfect or insure any Lien at any time held by it
as security for the Guaranteed Obligations or for the guarantee contained in
this Section 2 or any property subject thereto.


2.5    Guarantee Absolute and Unconditional.  Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Guaranteed
Obligations and notice of or proof of reliance by the Collateral Agent or any
other Secured Party upon the guarantee contained in this Section 2 or acceptance
of the guarantee contained in this Section 2; the Guaranteed Obligations, and
any of them, shall conclusively be deemed to have been created, contracted or
incurred, or renewed, extended, amended or waived, in reliance upon the
guarantee contained in this Section 2; and all dealings between the Borrower and
any of the Guarantors, on the one hand, and the Collateral Agent and the Secured
Parties, on the other hand, likewise shall be conclusively presumed to have been
had or consummated in reliance upon the guarantee contained in this Section
2.  Each Guarantor waives diligence, presentment, protest, demand for payment
and notice of default or nonpayment to or upon the Borrower or any of the
Non-Borrower Guarantors with respect


6

--------------------------------------------------------------------------------





to the Guaranteed Obligations.  Each Guarantor understands and agrees that the
guarantee contained in this Section 2 shall be construed as a continuing,
absolute and unconditional guarantee of payment without regard to (a) the
validity or enforceability of any First Lien Documents, any of the Guaranteed
Obligations or any other collateral security therefor or guarantee or right of
offset with respect thereto at any time or from time to time held by the
Collateral Agent or any other Secured Party, (b) any defense, set-off or
counterclaim (other than a defense of payment or performance) which may at any
time be available to or be asserted by the Borrower or any other Person against
the Collateral Agent or any other Secured Party, or (c) any other circumstance
whatsoever (with or without notice to or knowledge of the Borrower,  such
Guarantor or any other Guarantor) which constitutes, or might be construed to
constitute, an equitable or legal discharge of the Borrower or any other obligor
for the Guaranteed Obligations, or of such Guarantor under the guarantee
contained in this Section 2, in bankruptcy or in any other instance.  When
making any demand hereunder or otherwise pursuing its rights and remedies
hereunder against any Guarantor, the Collateral Agent or any other Secured Party
may, but shall be under no obligation to, make a similar demand on or otherwise
pursue such rights and remedies as it may have against the Borrower, any other
Guarantor or any other Person or against any collateral security or guarantee
for the Guaranteed Obligations or any right of offset with respect thereto, and
any failure by the Collateral Agent or any other Secured Party to make any such
demand, to pursue such other rights or remedies or to collect any payments from
the Borrower, any other Guarantor or any other Person or to realize upon any
such collateral security or guarantee or to exercise any such right of offset,
or any release of the Borrower, any other Guarantor or any other Person or any
such collateral security, guarantee or right of offset, shall not relieve any
Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Collateral Agent or any other Secured Party against any
Guarantor.  For the purposes hereof “demand” shall include the commencement and
continuance of any legal proceedings.


2.6    Reinstatement.  The guarantee contained in this Section 2 shall continue
to be effective, or be reinstated, as the case may be, if at any time payment,
or any part thereof, of any of the Guaranteed Obligations is rescinded or must
otherwise be restored or returned by the Collateral Agent or any other Secured
Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower or any Non-Borrower Guarantor, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, the Borrower or any Non-Borrower Guarantor or
any substantial part of its property, or otherwise, all as though such payments
had not been made.


2.7    Payments.  Each Guarantor hereby jointly and severally guarantees that
payments hereunder will be paid to the applicable Administrative Agent without
set-off or counterclaim in Dollars at the applicable Funding Office.


SECTION 3.    Grant of Security Interest


Each Grantor hereby grants to the Collateral Agent, for the ratable benefit of
the Secured Parties, a security interest in all of the following property now
owned or at any time hereafter acquired by such Grantor or in which such Grantor
now has or at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of such Grantor’s Obligations:


(a)    all Accounts;


(b)    all Chattel Paper;


(c)    all Documents;


(d)    all Collateral Accounts;


(e)    all Equipment;


(f)    all Fixtures on or to Mortgaged Property;


(g)    all General Intangibles;


(h)    all Instruments;


(i)    all Intellectual Property;




7

--------------------------------------------------------------------------------





(j)    all Inventory;


(k)    all Goods;


(l)    all Investment Property;


(m)    all books and records pertaining to the Collateral; and


(n)    to the extent not otherwise included, all Proceeds, Supporting
Obligations and products of any and all of the foregoing and all collateral
security and guarantees given by any Person with respect to any of the
foregoing;


provided, however, that notwithstanding any of the other provisions set forth in
this Section 3, this Agreement shall not constitute a grant of a security
interest in any Excluded Property. For the avoidance of doubt, and
notwithstanding anything to the contrary in this Agreement or any other Loan
Document, no Obligation shall be (i) guaranteed by any Foreign Subsidiary, FSHCO
or other Subsidiary that is not a Grantor, or (ii) secured by any assets of any
Foreign Subsidiary, FSHCO, or other Subsidiary that is not a Grantor (including
any Equity Interests held directly or indirectly thereby, or any rights to or
interest in intangible property under a license agreement or other arrangement
related to the development, ownership, or exploitation of intangible property).


SECTION 4.    Representations and Warranties


To induce the Collateral Agent and the Lenders to enter into and to make their
respective extensions of credit pursuant to the Credit Agreement, each Grantor
hereby represents and warrants to the Collateral Agent that:


4.1    Title; No Other Liens.  Except for Permitted Liens and Liens not
prohibited by Section 6.2 of the Credit Agreement, such Grantor owns, or has
rights in, each item of the Collateral free and clear of any and all Liens.  No
effective financing statement or other public notice with respect to all or any
part of the Collateral is on file or of record in any public office, except such
as have been filed in favor of the Collateral Agent, for the ratable benefit of
the Secured Parties, pursuant to this Agreement or as are filed with respect to
Permitted Liens or Liens not prohibited by Section 6.2 of the Credit
Agreement.  


4.2    Perfected First Priority Liens.  The security interests granted pursuant
to this Agreement (a) upon completion of the filings and other actions specified
on Schedule 3 (which, in the case of all filings and other documents referred to
on said Schedule, have been delivered to the Collateral Agent in completed and
duly executed form to the extent required to be delivered prior to the Closing
Date) will constitute valid perfected security interests in all of the
Collateral for which such filings and actions are effective to perfect such
security interests in favor of the Collateral Agent, for the ratable benefit of
the Secured Parties, as collateral security for such Grantor’s Obligations,
enforceable in accordance with the terms hereof and (b) are prior to all other
Liens on the Collateral other than Permitted Liens and Liens not prohibited by
Section 6.2 of the Credit Agreement.


4.3    Jurisdiction of Organization; Chief Executive Office.  On the date
hereof, such Grantor’s jurisdiction of organization, identification number from
the jurisdiction of organization (if any), and the location of such Grantor’s
chief executive office or sole place of business, as the case may be, are
specified on Schedule 4.


4.4    Investment Property.  (a)  The shares of Pledged Stock pledged by such
Grantor hereunder constitute all the issued and outstanding shares of all
classes of the Capital Stock of each Issuer owned by such Grantor or, in the
case of Foreign Subsidiary Voting Stock, 65% of the total voting power of all
outstanding Foreign Subsidiary Voting Stock (including for this purpose any
voting debt security or other voting instrument that is treated as U.S. equity
for federal income tax purposes) of each relevant Issuer.


(b)    All the shares of Pledged Stock issued by an Issuer which is a Subsidiary
of a Grantor have been duly and validly issued and are, if such shares are
shares of stock in a domestic corporation, fully paid and nonassessable.


(c)    Each of the Pledged Notes issued by an Issuer which is a Subsidiary of
such Grantor constitutes the legal, valid and binding obligation of the obligor
with respect thereto, enforceable in accordance with its terms, subject to the
effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, general equitable principles (whether considered in a proceeding in
equity or at law) and an implied covenant of good faith and fair dealing.




8

--------------------------------------------------------------------------------





4.5    Intellectual Property.  (a)  Except as either individually or in the
aggregate could not be reasonably expected to have a Material Adverse Effect (i)
to the knowledge of each Grantor, the operation of such Grantor’s business as
currently conducted and the use of the Material Intellectual Property in
connection therewith do not infringe, misappropriate, dilute, misuse or
otherwise violate the intellectual property rights of any third party; and (ii)
such Grantor is the exclusive owner or joint owner of all right, title and
interest in and to the Material Intellectual Property, or is entitled to use all
such Material Intellectual Property subject only to the terms of the related IP
Agreements.


(b)    The Intellectual Property set forth on Schedule 5 includes all
registrations of or applications for Patents, Trademarks and Copyrights that are
Material Intellectual Property owned by a Grantor. For the avoidance of doubt,
the inclusion of specific Intellectual Property on Schedule 5 shall not create
any implication that any such Intellectual Property constitutes Material
Intellectual Property.


(c)    The owned Material Intellectual Property owned by each Grantor is
subsisting and has not been adjudged invalid or unenforceable in whole or part,
and to the knowledge of such Grantor, is valid and enforceable. For clarity, the
foregoing representation and warranty shall not apply to Material Intellectual
Property constituting rights under any IP Agreement.


(d)    The consummation of the transactions contemplated by the Credit Agreement
will not result in the termination or impairment of any of the Material
Intellectual Property or any Grantor’s rights therein. For clarity, the
foregoing representation and warranty shall not apply to the exercise by the
Collateral Agent, the Administrative Agent, or the Lenders of any remedy under
this Agreement, including the direct enforcement of any rights under any IP
Agreement.


SECTION 5.    Covenants


Each Grantor covenants and agrees with the Collateral Agent and the Secured
Parties that, from and after the date of this Agreement and until Payment in
Full:


5.1    Maintenance of Perfected Security Interest; Further Documentation.  (a) 
Such Grantor shall maintain the security interest created by this Agreement as a
perfected security interest having the priority described in clause (b) of
Section 4.2 and shall defend such security interest against the claims and
demands of all Persons whomsoever; provided that such Grantor shall not be
required to take any action to perfect a security interest in the Collateral
other than those actions described in clause (a) of Section 4.2, Section 5.3,
Section 5.4 or Section 5.5.


(b)    At any time and from time to time, upon the written request of the
Collateral Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Collateral Agent
may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including, without limitation authorize, and have recorded, any financing or
continuation statements under the Uniform Commercial Code (or other similar
laws) with the applicable filing office in the jurisdiction of formation or
incorporation of each Grantor with respect to the security interests created,
but subject in each case to the limitations set forth in Section 5.1(a).


(c)    For the avoidance of doubt, notwithstanding anything herein to the
contrary, except as set forth in clause (a) of Section 5.1, no Grantor shall be
required to (A) take any action with respect to perfection by any other means
besides filings of the type specified in Section 4.2, which other methods
include possession or “control” under the Uniform Commercial Code (whether
effected by transfer of possession, control agreements or other steps) or any
other method with respect to any Documents, Instruments, Investment Property,
Chattel Paper, cash, Deposit Accounts, commodities and securities accounts
(including securities entitlements and related assets), except, with respect to
Pledged Stock and Pledged Notes, for the actions required pursuant to Section
5.3, Section 5.4 and Section 5.5, (B) obtain landlord lien waivers, estoppels or
collateral access letters with respect to any leasehold interests in real
property, (C) authorize or have filed any financing statement as a fixture
filing, (D) take any action with respect to perfection that may be required
under non-U.S. laws, (E) take any action to obtain any consents or agreements
from third parties to permit the grant of a security interest in any Excluded
Property or (F) take any action with respect to perfection with respect to any
consignment of goods. For the further avoidance of doubt, notwithstanding
anything herein to the contrary, except as set forth in clause (a) of Section
5.1, prior to an enforcement event following the occurrence and continuation of
an Event of Default no notices shall be sent by the Collateral Agent to, or
required by the Collateral Agent to be sent by any Grantor, to account debtors
or other third party obligors notifying such account debtors or obligors of the
security interests created hereby or directing such account debtors or third
party obligors to make payment to a different person or account.




9

--------------------------------------------------------------------------------





5.2    Changes in Name, etc.  Such Grantor will promptly (and in any event
within 20 days or such longer period as is reasonably agreed to by the
Collateral Agent) provide prior written notice to the Collateral Agent and
delivery to the Collateral Agent of all additional financing statements and
other executed documents reasonably requested by the Collateral Agent to
maintain the validity, perfection and priority of the security interests
provided for herein, if such Grantor (i) changes its jurisdiction of
organization from that referred to in Section 4.3 or (ii) changes its name, and
such Grantor shall deliver to the Collateral Agent additional financing
statements as reasonably requested by the Collateral Agent to maintain the
validity, perfection and priority of the security interests provided for herein.


5.3    Intellectual Property.  (a)  Except as could not reasonably be expected
to have a Material Adverse Effect, subject to the provisions of paragraph (iv)
below:


(i)    With respect to each item of its Material Intellectual Property, each
Grantor agrees to take, at its expense, actions, which may include, without
limitation, registering in the U.S. Patent and Trademark Office and the U.S.
Copyright Office, to (x) maintain the validity and enforceability of such
Material Intellectual Property and maintain such Material Intellectual Property
in full force and effect, and (y) pursue the registration and maintenance of
each Patent, Trademark, or Copyright registration or application, now or
hereafter included in such Material Intellectual Property of such Grantor,
including, without limitation, the payment of required fees and taxes, the
filing of responses to office actions issued by the U.S. Patent and Trademark
Office or the U.S. Copyright Office, the filing of applications for renewal or
extension, the filing of affidavits under Sections 8 and 15 of the U.S.
Trademark Act, the filing of divisional, continuation, continuation-in-part,
reissue and renewal applications or extensions, the payment of maintenance fees
and the participation in interference, reexamination, opposition, cancellation,
inter partes review, infringement and misappropriation proceedings.


(ii)    No Grantor shall do or permit any act or knowingly omit to do any act
whereby any of its Material Intellectual Property may lapse, be terminated or
become invalid or unenforceable or placed in the public domain (or, in case of a
trade secret, lose its competitive value).


(iii)    Each Grantor shall take actions to preserve and protect each item of
its Material Intellectual Property.


(iv)    Notwithstanding anything herein to the contrary, each Grantor shall only
be required to take actions or refrain from taking or omit to take actions
pursuant to the foregoing clauses (i) through (iii) as it determines in the
exercise of its reasonable business judgment are commercially reasonable, and
nothing in the foregoing clauses (i) through (iii) shall be construed as
prohibiting or restricting a Grantor from effecting any transaction not
prohibited by the Credit Agreement (including, without limitation, a transfer,
conveyance, sale or other disposition or license not prohibited by the Credit
Agreement).


(b)    With respect to its Material Intellectual Property, within 30 days of the
Closing Date or such later date which the Collateral Agent consents to in
writing, each Grantor agrees to execute and deliver to the Collateral Agent,
with respect to all Material Intellectual Property that is registered or with
respect to which registration is pending (i) an agreement, in substantially the
form set forth in Exhibit A hereto or otherwise in form and substance reasonably
satisfactory to the Collateral Agent (a “Copyright Security Agreement”), (ii) an
agreement, in substantially the form set forth in Exhibit B hereto or otherwise
in form and substance reasonably satisfactory to the Collateral Agent (a “Patent
Security Agreement”) and (iii) an agreement, in substantially the form set forth
in Exhibit C hereto or otherwise in form and substance reasonably satisfactory
to the Collateral Agent (a “Trademark Security Agreement” and, together with
each Copyright Security Agreement and each Patent Security Agreement, the
“Intellectual Property Security Agreements”), in each case, for recording the
security interest granted hereunder to the Collateral Agent in such Material
Intellectual Property with the U.S. Patent and Trademark Office or the U.S.
Copyright Office, as applicable. For the avoidance of doubt, the inclusion of
specific Intellectual Property in any Intellectual Property Security Agreement
shall not create any implication that any such Intellectual Property constitutes
Material Intellectual Property.


(c)    Each Grantor agrees that should it obtain an ownership interest in any
Intellectual Property that is not on the date hereof a part of the Material
Intellectual Property (“After-Acquired Material Intellectual Property”) (i) the
provisions of this Agreement shall automatically apply thereto, and (ii) any
such After-Acquired Material Intellectual Property and, in the case of
Trademarks, the goodwill symbolized thereby, shall automatically become part of
the Material Intellectual Property if and to the extent such After-Acquired
Material Intellectual Property meets the definition of Material Intellectual
Property, subject to the terms and conditions of this Agreement with respect
thereto. Following the acquisition of its interest in any such After-Acquired
Material Intellectual Property (on at least a quarterly basis), each Grantor
shall provide written notice to the Collateral Agent identifying the registered
or applied-for Patents, Trademarks and/or Copyrights that are not on the date
hereof a part of the Material Intellectual Property, including any such
After-Acquired Material Intellectual Property, (other than


10

--------------------------------------------------------------------------------





any such registered or applied-for Patents, Trademarks and Copyrights as to
which a prior notice under this Section 5.3(c) has been provided and an IP
Domestic Security Agreement Supplement, as hereinafter defined, has been
recorded as required by this Section 5.3(c)) and such notice shall include all
such new After-Acquired Material Intellectual Property, and such Grantor shall
execute and deliver to the Collateral Agent with such written notice, or
otherwise authenticate, an agreement in form and substance reasonably
satisfactory to the Collateral Agent (an “IP Domestic Security Agreement
Supplement”) covering such Intellectual Property, which IP Domestic Security
Agreement Supplement shall be recorded with the U.S. Patent and Trademark
Office, the U.S. Copyright Office and/or any other U.S. governmental authorities
necessary to perfect the security interest hereunder in any such Intellectual
Property. Notwithstanding anything to the contrary herein, nothing in this
Agreement or any other Loan Document shall require any Loan Party or any of
their Subsidiaries to make any filings or take any actions to record or perfect
the Collateral Agent’s Lien on and security interest in any Intellectual
Property other than Material Intellectual Property. For the avoidance of doubt,
the inclusion of specific Intellectual Property in any notice of After-Acquired
Material Intellectual Property or in any IP Domestic Security Agreement
Supplement shall not create any implication that any such Intellectual Property
constitutes Material Intellectual Property.


(d)    Notwithstanding anything to the contrary in this Agreement or any other
Loan Document, no Grantor shall be obligated to (a) effect any filings with
respect to Material Intellectual Property outside of the United States, or
(b) perfect any Lien in any Intellectual Property established in any
jurisdiction other than the United States.


5.4    Delivery of Pledged Notes.  Subject to the First Lien Intercreditor
Agreement, if any Instrument is or becomes a Pledged Note, such Instrument shall
promptly be delivered to the Collateral Agent, duly indorsed in a manner
satisfactory to the Collateral Agent, to be held as Collateral pursuant to this
Agreement.


5.5    Investment Property.  If such Grantor shall become entitled to receive or
shall receive any certificate (including, without limitation, any certificate
representing a dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights in respect of the Pledged
Stock (constituting Collateral hereunder) of any Material Subsidiary of such
Grantor, whether in addition to, in substitution of, as a conversion of, or in
exchange for, any shares of the Pledged Stock of a Material Subsidiary of such
Grantor, or otherwise in respect thereof, such Grantor shall promptly deliver to
the Collateral Agent in the exact form received, duly indorsed by such Grantor
to the Collateral Agent, together with an undated stock power covering such
certificate duly executed in blank by such Grantor and with, if the Collateral
Agent so requests, signature guaranteed, to be held by the Collateral Agent,
subject to the terms hereof, as additional collateral security for the
Obligations; provided that in no event shall more than 65% of the total
outstanding Foreign Subsidiary Voting Stock be required to be delivered or
pledged hereunder.


SECTION 6.    Remedial Provisions


6.1    Certain Matters Relating to Receivables. If required by the Collateral
Agent at any time after the occurrence and during the continuance of an Event of
Default, any payments of Receivables, when collected by any Grantor, (i) shall
be forthwith (and, in any event, within three Business Days) deposited by such
Grantor in the exact form received, duly indorsed by such Grantor to the
Collateral Agent if required, in a Collateral Account maintained under the sole
dominion and control of the Collateral Agent, subject to withdrawal by the
Collateral Agent for the account of the Secured Parties only as provided in
Section 6.4, and (ii) until so turned over, shall be held by such Grantor in
trust for the Collateral Agent and the Secured Parties, segregated from other
funds of such Grantor. Each such deposit of Proceeds of Receivables shall be
accompanied by a report identifying in reasonable detail the nature and source
of the payments included in the deposit.


6.2    Communications with Obligors; Grantors Remain Liable.  (a) The Collateral
Agent in its own name or in the name of others may at any time after the
occurrence and during the continuance of an Event of Default communicate with
obligors under the Receivables constituting Collateral hereunder and parties to
the contracts constituting Collateral hereunder to verify with them to the
Collateral Agent’s satisfaction the existence, amount and terms of any such
Receivables or contracts.


(b)    Upon the request of the Collateral Agent at any time after the occurrence
and during the continuance of an Event of Default, each Grantor shall notify
obligors on the Receivables constituting Collateral hereunder and parties to the
contracts constituting Collateral hereunder that such Receivables and the
contracts have been assigned to the Collateral Agent for the ratable benefit of
the Secured Parties and that payments in respect thereof shall be made directly
to the Collateral Agent.


(c)    Anything herein to the contrary notwithstanding, each Grantor shall
remain liable under each of the Receivables and contracts to observe and perform
all the conditions and obligations to be observed and performed by it


11

--------------------------------------------------------------------------------





thereunder, all in accordance with the terms of any agreement giving rise
thereto. Neither the Collateral Agent nor any Secured Party shall have any
obligation or liability under any Receivable (or any agreement giving rise
thereto) or contract by reason of or arising out of this Agreement or the
receipt by the Collateral Agent or any Secured Party of any payment relating
thereto, nor shall the Collateral Agent or any Secured Party be obligated in any
manner to perform any of the obligations of any Grantor under or pursuant to any
Receivable (or any agreement giving rise thereto) or contract, to make any
payment, to make any inquiry as to the nature or the sufficiency of any payment
received by it or as to the sufficiency of any performance by any party
thereunder, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.


6.3    Investment Property and Instruments.  (a)  Unless an Event of Default
shall have occurred and be continuing and the Collateral Agent shall have given
written notice to the relevant Grantor of the Collateral Agent’s intent to
exercise its corresponding rights pursuant to Section 6.3(b), each Grantor shall
be permitted to receive all cash dividends paid in respect of the Investment
Property (including Pledged Stock) and all payments made in respect of
Instruments (including the Pledged Notes), in each case paid in the normal
course of business of the relevant Issuer and consistent with past practice and
to exercise all voting and corporate or other organizational rights with respect
to the Investment Property; provided that no vote shall be cast or corporate or
other organizational right exercised or other action taken which would be
inconsistent with or result in any violation of any provision of the Credit
Agreement or this Agreement.


(b)    If an Event of Default shall occur and be continuing and the Collateral
Agent shall give written notice of its intent to exercise its rights to the
relevant Grantor or Grantors, (i) the Collateral Agent shall have the right to
receive any and all cash dividends, payments or other Proceeds paid in respect
of the Investment Property constituting Collateral hereunder and make
application thereof to the Obligations in such order as the Collateral Agent may
determine, and (ii) the Collateral Agent shall have the right to cause any or
all of the Investment Property to be registered in the name of the Collateral
Agent or its nominee, and the Collateral Agent or its nominee may thereafter
exercise (x) all voting, corporate and other rights pertaining to such
Investment Property at any meeting of shareholders of the relevant Issuer or
Issuers or otherwise and (y) any and all rights of conversion, exchange and
subscription and any other rights, privileges or options pertaining to such
Investment Property as if it were the absolute owner thereof (including, without
limitation, the right to exchange at its discretion any and all of the
Investment Property constituting Collateral hereunder upon the merger,
consolidation, reorganization, recapitalization or other fundamental change in
the corporate or other organizational structure of any Issuer, or upon the
exercise by any Grantor or the Collateral Agent of any right, privilege or
option pertaining to such Investment Property, and in connection therewith, the
right to deposit and deliver any and all of such Investment Property with any
committee, depositary, transfer agent, registrar or other designated agency upon
such terms and conditions as the Collateral Agent may determine), all without
liability except to account for property actually received by it, but the
Collateral Agent shall have no duty to any Grantor to exercise any such right,
privilege or option and shall not be responsible for any failure to do so or
delay in so doing.


(c)    Each Grantor hereby authorizes and instructs each Issuer of any
Investment Property pledged by such Grantor hereunder to (i) comply with any
instruction received by it from the Collateral Agent in writing that (x) states
that an Event of Default has occurred and is continuing and (y) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that each Issuer shall
be fully protected in so complying, and (ii) unless otherwise expressly
permitted hereby, pay any dividends or other payments with respect to the
Investment Property directly to the Collateral Agent.


6.4    Proceeds to be Turned Over to Collateral Agent.  In addition to the
rights of the Collateral Agent and the Secured Parties specified in Section 6.1
with respect to payments of Receivables, if an Event of Default shall occur and
be continuing, all Proceeds received by any Grantor consisting of cash, checks
and other near-cash items shall be held by such Grantor in trust for the
Collateral Agent and the Secured Parties, segregated from other funds of such
Grantor, and shall, forthwith upon receipt by such Grantor, be turned over to
the Collateral Agent in the exact form received by such Grantor (duly indorsed
by such Grantor to the Collateral Agent, if required). All Proceeds constituting
Collateral hereunder received by the Collateral Agent hereunder shall be held by
the Collateral Agent in a Collateral Account maintained under its sole dominion
and control. All Proceeds constituting Collateral hereunder while held by the
Collateral Agent in a Collateral Account (or by such Grantor in trust for the
Collateral Agent and the Secured Parties) shall continue to be held as
collateral security for all the Obligations and shall not constitute payment
thereof until applied as provided in Section 6.5.


6.5    Application of Proceeds.  At such intervals as may be agreed upon by the
Borrower and the Collateral Agent, or, if an Event of Default shall have
occurred and be continuing, at any time at the Collateral Agent’s election, the
Collateral Agent may apply all or any part of Proceeds constituting Collateral,
and any proceeds of the guarantee set forth in Section 2, in payment of the
Obligations in the following order:


First, to pay incurred and unpaid fees and expenses of the Collateral Agent
under the First Lien Documents;


12

--------------------------------------------------------------------------------







Second, to the Collateral Agent, for application by it towards payment of
amounts then due and owing and remaining unpaid in respect of the Obligations,
pro rata among the Secured Parties according to the amounts of the Obligations
then due and owing and remaining unpaid to the Secured Parties;


Third, to the Collateral Agent, for application by it towards prepayment of the
Obligations, pro rata among the Secured Parties according to the amounts of the
Obligations then held by the Secured Parties; and


Fourth, any balance remaining after Payment in Full shall be paid over to the
Borrower or to whomsoever may be lawfully entitled to receive the same;


provided that in the event of any inconsistency between the terms of any First
Lien Intercreditor Agreement and this Section 6.5, the term of such First Lien
Intercreditor Agreement shall govern.


6.6    Code and Other Remedies.  (a)  If an Event of Default shall occur and be
continuing, the Collateral Agent, on behalf of the Secured Parties, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Obligations, all rights and remedies of a secured party under
the New York UCC or any other applicable law. Without limiting the generality of
the foregoing, the Collateral Agent, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law referred to below) to or upon any Grantor or any other
Person (all and each of which demands, defenses, advertisements and notices are
hereby waived), may, subject to the requirements of applicable law, in such
circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, lease, assign, give
option or options to purchase, or otherwise dispose of and deliver the
Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels at public or private sale or sales, at any exchange, broker’s
board or office of the Collateral Agent or any Secured Party or elsewhere upon
such terms and conditions as it may deem advisable and at such prices as it may
deem best, for cash or on credit or for future delivery without assumption of
any credit risk. The Collateral Agent or any Secured Party shall have the right
upon any such public sale or sales, and, to the extent permitted by law, upon
any such private sale or sales, to purchase the whole or any part of the
Collateral so sold, free of any right or equity of redemption in any Grantor,
which right or equity is hereby waived and released. Each Grantor further
agrees, at the Collateral Agent’s request, to assemble the Collateral and make
it available to the Collateral Agent at places which the Collateral Agent shall
reasonably select, whether at such Grantor’s premises or elsewhere. The
Collateral Agent shall apply the net proceeds of any action taken by it pursuant
to this Section 6.6, after deducting all reasonable costs and expenses of every
kind incurred in connection therewith or incidental to the care or safekeeping
of any of the Collateral or in any way relating to the Collateral or the rights
of the Collateral Agent and the Secured Parties hereunder, including, without
limitation, reasonable attorneys’ fees and disbursements, to the payment in
whole or in part of the Obligations, in such order as the Collateral Agent may
elect, and only after such application and after the payment by the Collateral
Agent of any other amount required by any provision of law, including, without
limitation, Section 9-615(a)(3) of the New York UCC, need the Collateral Agent
account for the surplus, if any, to any Grantor. To the extent permitted by
applicable law, each Grantor waives all claims, damages and demands it may
acquire against the Collateral Agent or any Secured Party arising out of the
exercise by them of any rights hereunder. If any notice of a proposed sale or
other disposition of Collateral shall be required by law, such notice shall be
deemed reasonable and proper if given at least 10 days before such sale or other
disposition.


(b)    For the purpose of enabling the Collateral Agent, during the continuance
of an Event of Default, to exercise rights and remedies hereunder at such time
as the Collateral Agent shall be lawfully entitled to exercise such rights and
remedies, and for no other purpose, each Grantor hereby grants to the Collateral
Agent, an irrevocable, non-exclusive license to use, reproduce, distribute,
perform, display, prepare derivative works based upon, make, have made, sell,
offer to sell, have sold, import, export, practice, make improvements, license
or sublicense any of the Intellectual Property constituting Collateral now owned
or hereafter acquired by such Grantor, wherever the same may be located. Such
license shall include access to all media in which any of the Intellectual
Property constituting Collateral may be recorded or stored and to all computer
programs used for the compilation or printout hereof. With respect to
Trademarks, such license shall be subject to the requirement that the quality of
goods and services offered under the Trademarks be substantially consistent with
the quality of the goods and services offered thereunder by such Grantor prior
to the Collateral Agent’s exercise of rights and remedies.


6.7    Registration Rights.  (a)  Each Grantor recognizes that the Collateral
Agent may be unable to effect a public sale of any or all the Pledged Stock, by
reason of certain prohibitions contained in the Securities Act and applicable
state securities laws or otherwise, and may be compelled to resort to one or
more private sales thereof to a restricted group of purchasers which will be
obliged to agree, among other things, to acquire such securities for their own
account for investment and not with a view to the distribution or resale
thereof. Each Grantor acknowledges and agrees that any such


13

--------------------------------------------------------------------------------





private sale may result in prices and other terms less favorable than if such
sale were a public sale and, notwithstanding such circumstances, agrees that any
such private sale shall be deemed to have been made in a commercially reasonable
manner. The Collateral Agent shall be under no obligation to delay a sale of any
of the Pledged Stock for the period of time necessary to permit the Issuer
thereof to register such securities for public sale under the Securities Act, or
under applicable state securities laws, even if such Issuer would agree to do
so.


(b)    Each Grantor agrees to use its commercially reasonable efforts to do or
cause to be done all such other acts as may be necessary to make such sale or
sales of all or any portion of the Pledged Stock pursuant to this Section 6.7
valid and binding and in compliance with any and all other applicable
Requirements of Law. Each Grantor further agrees that a breach of any of the
covenants contained in this Section 6.7 will cause irreparable injury to the
Collateral Agent and the Secured Parties, that the Collateral Agent and the
Secured Parties have no adequate remedy at law in respect of such breach and, as
a consequence, that each and every covenant contained in this Section 6.7 shall
be specifically enforceable against such Grantor, and such Grantor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no Event of Default has occurred.


6.8    Subordination.  Each Grantor hereby agrees that, upon the occurrence and
during the continuance of an Event of Default, unless otherwise agreed by the
Collateral Agent, all Indebtedness owing by it to any Restricted Subsidiary of
the Borrower shall be fully subordinated to the indefeasible payment in full in
cash of such Grantor’s Obligations.


6.9    Deficiency.  Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Obligations and the fees and disbursements of any attorneys employed by
the Collateral Agent or any Secured Party to collect such deficiency.


6.10    First Lien Intercreditor Agreement. Notwithstanding anything to the
contrary in this Section 6 or Section 7.1, any First Lien Intercreditor
Agreement then in effect shall govern the exercise of rights and the enforcement
of remedies hereunder by the Collateral Agent and the Secured Parties. In the
event of any conflict between the terms of this Section 6 and such First Lien
Intercreditor Agreement, such First Lien Intercreditor Agreement shall govern.


SECTION 7.    The Collateral Agent


7.1    Collateral Agent’s Appointment as Attorney-in-Fact, etc.  (a)  Each
Grantor hereby irrevocably constitutes and appoints the Collateral Agent and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of such Grantor and in the name of such Grantor or in its own name,
for the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement. At
any time when an Event of Default has occurred and is continuing and without
limiting the generality of the foregoing, each Grantor hereby gives the
Collateral Agent the power and right, on behalf of such Grantor, without notice
to or assent by such Grantor, to do any or all of the following:


(i)    in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Receivable or contract
or with respect to any other Collateral and file any claim or take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Collateral Agent for the purpose of collecting any and all
such moneys due under any Receivable or contract or with respect to any other
Collateral whenever payable;


(ii)    in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Collateral Agent may reasonably request to evidence the Collateral Agent’s and
the Secured Parties’ security interest in such Intellectual Property and the
goodwill and general intangibles of such Grantor relating thereto or represented
thereby;


(iii)    pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral, effect any repairs or any insurance called for by the
terms of this Agreement and pay all or any part of the premiums therefor and the
costs thereof;
(iv)    execute, in connection with any sale provided for in Section 6.6 or 6.7,
any indorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and


(v)    (1) direct any party liable for any payment under any of the Collateral
to make payment of any and all moneys due or to become due thereunder directly
to the Collateral Agent or as the Collateral Agent shall


14

--------------------------------------------------------------------------------





direct; (2) ask or demand for, collect, and receive payment of and receipt for,
any and all moneys, claims and other amounts due or to become due at any time in
respect of or arising out of any Collateral; (3) sign and indorse any invoices,
freight or express bills, bills of lading, storage or warehouse receipts, drafts
against debtors, assignments, verifications, notices and other documents in
connection with any of the Collateral; (4) commence and prosecute any suits,
actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any portion thereof and to enforce any
other right in respect of any Collateral; (5) defend any suit, action or
proceeding brought against such Grantor with respect to any Collateral; (6)
settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Collateral Agent
may deem appropriate; (7) assign any Copyright, Patent or Trademark (along with
the goodwill of the business to which any such Copyright, Patent or Trademark
pertains), throughout the world for such term or terms, on such conditions, and
in such manner, as the Collateral Agent shall in its sole discretion determine;
and (8) generally, sell, transfer, pledge and make any agreement with respect to
or otherwise deal with any of the Collateral as fully and completely as though
the Collateral Agent were the absolute owner thereof for all purposes, and do,
at the Collateral Agent’s option and such Grantor’s expense, at any time, or
from time to time, all acts and things which the Collateral Agent deems
necessary to protect, preserve or realize upon the Collateral and the Collateral
Agent’s and the Secured Parties’ security interests therein and to effect the
intent of this Agreement, all as fully and effectively as such Grantor might do.


Notwithstanding anything to the contrary in this Section 7.1(a), the Collateral
Agent agrees that it will not exercise any rights under the power of attorney
provided for in this Section 7.1(a) unless an Event of Default shall have
occurred and be continuing.


(b)    If any Grantor fails to perform or comply with any of its agreements
contained herein, the Collateral Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.


(c)    The reasonable expenses of the Collateral Agent incurred in connection
with actions undertaken as provided in this Section 7.1, together with interest
thereon at a rate per annum equal to the highest rate per annum at which
interest would then be payable on any category of past due Loans under the
Credit Agreement, from the date of payment by the Collateral Agent to the date
reimbursed by the relevant Grantor, shall be payable by such Grantor to the
Collateral Agent on demand.


(d)    Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.


7.2    Duty of Collateral Agent.  To the full extent permitted by applicable
law, the Collateral Agent’s sole duty with respect to the custody, safekeeping
and physical preservation of the Collateral in its possession, under
Section 9-207 of the New York UCC or otherwise, shall be to deal with it in the
same manner as the Collateral Agent deals with similar property for its own
account (and, for the avoidance of doubt, the Collateral Agent shall not be
permitted to create a security interest in Collateral in its possession pursuant
to Section 9-207(c) of the New York UCC). Neither the Collateral Agent, any
Secured Party nor any of their respective officers, directors, employees or
agents shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of any Grantor or any
other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof, except as provided herein. The powers conferred
on the Collateral Agent and the Secured Parties hereunder are solely to protect
the Collateral Agent’s and the Secured Parties’ interests in the Collateral and
shall not impose any duty upon the Collateral Agent or any Secured Party to
exercise any such powers. The Collateral Agent and the Secured Parties shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
employees or agents shall be responsible to any Grantor for any act or failure
to act hereunder, except for their own gross negligence or willful misconduct.


7.3    Financing Statements.  Pursuant to any applicable law, each Grantor
authorizes the Collateral Agent to file or record financing statements and other
filing or recording documents or instruments with respect to the Collateral
without the signature of such Grantor in such form and in such offices as the
Collateral Agent determines appropriate to perfect the security interests of the
Collateral Agent under this Agreement. Each Grantor authorizes the Collateral
Agent to use the collateral description “all personal property” in any such
financing statements. Each Grantor hereby ratifies and authorizes the filing by
the Collateral Agent of any financing statement with respect to the Collateral
made on or prior to the date hereof.




15

--------------------------------------------------------------------------------





7.4    Authority of Collateral Agent.  Each Grantor acknowledges that the rights
and responsibilities of the Collateral Agent under this Agreement with respect
to any action taken by the Collateral Agent or the exercise or non-exercise by
the Collateral Agent of any option, voting right, request, judgment or other
right or remedy provided for herein or resulting or arising out of this
Agreement shall, as between the Collateral Agent and the Secured Parties not
party to the Credit Agreement, be governed by the applicable First Lien
Intercreditor Agreement, and by such other agreements with respect thereto as
may exist from time to time among any of them, but, as between the Collateral
Agent and the Grantors, the Collateral Agent shall be conclusively presumed to
be acting as agent for the Secured Parties with full and valid authority so to
act or refrain from acting, and no Grantor shall be under any obligation, or
entitlement, to make any inquiry respecting such authority.


7.5    First Lien Intercreditor Agreement.  Notwithstanding anything herein to
the contrary, the lien and security interest granted to the Collateral Agent
pursuant to this Agreement and the exercise of any right or remedy by the
Collateral Agent hereunder are subject to the provisions of any First Lien
Intercreditor Agreement. Each party hereto (and each Secured Party) acknowledges
and agrees that the Collateral Agent may act in accordance with, and shall be
required to take certain actions as required by, the terms of a First Lien
Intercreditor Agreement. Each of the parties hereto (and each Secured Party)
acknowledges and agrees that any such actions shall be permitted, and further
agrees that in the event of a conflict between the provisions of this Agreement
and any First Lien Intercreditor Agreement, the relevant provisions of such
First Lien Intercreditor Agreement shall control. The parties hereto (and each
Secured Party) also acknowledge and agree that the Collateral Agent shall have
the benefit of the provisions contained in any First Lien Intercreditor
Agreement.


SECTION 8.    Miscellaneous


8.1    Amendments in Writing.  None of the terms or provisions of this Agreement
may be waived, amended, supplemented or otherwise modified except in accordance
with Section 9.1 of the Credit Agreement and Section 5.02 of any First Lien
Intercreditor Agreement; provided that the Company and the Collateral Agent may
amend this Agreement without consent of any Secured Party to add Collateral for
the benefit of the Secured Parties and add provisions related thereto with
respect to the exercise of remedies by the Collateral Agent on behalf of the
Secured Parties.


8.2    Notices.  All notices, requests and demands to or upon the Collateral
Agent or any Grantor hereunder shall be effected in the manner provided for in
Section 9.2 of the Credit Agreement.


8.3    No Waiver by Course of Conduct; Cumulative Remedies.  Neither the
Collateral Agent nor any Secured Party shall by any act (except by a written
instrument pursuant to Section 8.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default. No failure to exercise, nor any delay in
exercising, on the part of the Collateral Agent or any Secured Party any right,
power or privilege hereunder shall operate as a waiver thereof. No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. A waiver by the Collateral Agent or any Lender of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy which the Collateral Agent or such Secured Party would otherwise have on
any future occasion. The rights and remedies herein provided are cumulative, may
be exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.


8.4    Enforcement Expenses; Indemnification.  (a)  Each Guarantor agrees to pay
or reimburse each Secured Party and the Collateral Agent for all its costs and
expenses incurred in collecting against such Guarantor under the guarantee
contained in Section 2 or otherwise enforcing or preserving any rights under
this Agreement and any other First Lien Documents to which such Guarantor is a
party, including, without limitation, the fees and disbursements of counsel to
each Secured Party and of counsel to the Collateral Agent.


(b)    Each Guarantor agrees to pay, and to save the Collateral Agent and the
Secured Parties harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all stamp, excise, sales or other
taxes which may be payable or determined to be payable with respect to any of
the Collateral or in connection with any of the transactions contemplated by
this Agreement.


(c)    Each Guarantor agrees to pay, and to save the Collateral Agent and the
Secured Parties harmless from, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement to the extent the
Borrower would be required to do so pursuant to Section 9.5 of the Credit
Agreement or relevant provisions of any other Loan Document.




16

--------------------------------------------------------------------------------





(d)    The agreements in this Section 8.4 shall survive repayment of the
Obligations and all other amounts payable under any First Lien Intercreditor
Agreement.


8.5    Successors and Assigns.  This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of the
Collateral Agent and the Secured Parties and their successors and assigns;
provided that no Grantor may assign, transfer or delegate any of its rights or
obligations under this Agreement without the prior written consent of the
Collateral Agent.


8.6    Set-Off; Limitation on Individual Actions. In addition to any rights and
remedies of the Secured Parties provided by law, each Secured Party shall have
the right, unless otherwise agreed in writing by such Secured Party with the
Borrower, without notice to any Grantor, any such notice being expressly waived
by each Grantor to the extent permitted by applicable law, upon any Obligations
becoming due and payable by any Grantor (whether at the stated maturity, by
acceleration or otherwise), to apply to the payment of such Obligations, by
setoff or otherwise, any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Secured
Party, any affiliate thereof or any of their respective branches or agencies to
or for the credit or the account of such Grantor. Each Secured Party agrees
promptly to notify in writing the relevant Grantor and the Collateral Agent
after any such application made by such Secured Party, provided that the failure
to give such notice shall not affect the validity of such application.


8.7    Counterparts.  This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
electronic transmission or telecopy), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.


8.8    Severability.  Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


8.9    Section Headings.  The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.


8.10    Integration.  This Agreement, any First Lien Intercreditor Agreement and
any other First Lien Documents represent the entire agreement of the Grantors,
the Collateral Agent and the Secured Parties with respect to the subject matter
hereof and thereof, and there are no promises, undertakings, representations or
warranties by the Collateral Agent or any Secured Party relative to subject
matter hereof and thereof not expressly set forth or referred to herein, in any
First Lien Intercreditor Agreement or in any other First Lien Documents.


8.11    GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


8.12    Submission To Jurisdiction; Waivers.  Each Grantor hereby irrevocably
and unconditionally:


(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement, any First Lien Intercreditor Agreement and any other
First Lien Documents to which it is a party, or for recognition and enforcement
of any judgment in respect thereof, to the non exclusive general jurisdiction of
the courts of the State of New York, the courts of the United States of America
for the Southern District of New York, and appellate courts from any thereof;


(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;


(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 8.2 or at such other address of which the
Collateral Agent shall have been notified pursuant thereto;


(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction;




17

--------------------------------------------------------------------------------





(e)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages;


8.13    Acknowledgements.  Each Grantor hereby acknowledges that:


(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement, any First Lien Intercreditor Agreement and any other First
Lien Documents to which it is a party;


(b)    neither the Collateral Agent nor any Secured Party has any fiduciary
relationship with or duty to any Grantor arising out of or in connection with
this Agreement, any First Lien Intercreditor Agreement or any other First Lien
Documents, and the relationship between the Grantors, on the one hand, and the
Collateral Agent and the Secured Parties, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor; and


(c)    no joint venture is created hereby, by any First Lien Intercreditor
Agreement or any other First Lien Documents or otherwise exists by virtue of the
transactions contemplated hereby among the Secured Parties or among the Grantors
and the Secured Parties.


8.14    Additional Grantors; Release of Guarantors; Releases of Collateral. 
(a) Each Restricted Subsidiary of the Borrower that is required to become a
party to this Agreement pursuant to the relevant provision of any Loan Document
shall become a Grantor (and a Guarantor) for all purposes of this Agreement upon
execution and delivery by such Restricted Subsidiary of an Assumption Agreement
in the form of Annex II hereto.


(b)    Non-Borrower Guarantors shall be released from this Agreement to the
extent provided below, in each case at the request and expense of the Borrower:


(i)    A Non-Borrower Guarantor shall be released from its obligations hereunder
in the event that (1) the Indebtedness of or Guarantee by such Non-Borrower
Guarantor that resulted in the obligation to Guarantee the Obligations pursuant
to Section 6.1(b) of the Credit Agreement (or would have resulted in the
creation of a Guarantee had such Guarantee not already been in place) is
released or discharged (other than a discharge of (A) a Guarantee as a result of
payment under such Guarantee or (B) Indebtedness as a result of the acceleration
of such Indebtedness due to a default or event of default under the terms
thereof); (2) the Capital Stock of such Non-Borrower Guarantor is sold or
otherwise disposed of (including by way of consolidation or merger) such that
such Non-Borrower Guarantor is no longer a Restricted Subsidiary of the
Borrower; and (3) if such Restricted Subsidiary was not required to Guarantee
the Obligations pursuant to Section 6.1(b) of the Credit Agreement but did so at
its option, upon the request by such Non-Borrower Guarantor of release at any
time; provided that after giving effect to such release the Borrower would be in
compliance with the covenants set forth in this Article 6 of the Credit
Agreement.


(ii)    One or more Non-Borrower Guarantors may be released from their
obligations hereunder at any time if (1) consent to release of such Non-Borrower
Guarantors has been given by the Required Lenders as provided for in the Credit
Agreement, and (2) the Borrower has delivered an Officer’s Certificate to the
Collateral Agent certifying as to the consents of the Required Lenders that are
necessary for such release and that any such necessary consents have been
obtained.


(iii)    In connection with any release of any Non-Borrower Guarantor pursuant
to this Section 8.14, the Collateral Agent shall execute and deliver to the
Borrower, at the Borrower’s expense, all documents that the Borrower shall
reasonably request to evidence such release. Any execution and delivery of
documents pursuant to this Section 8.14 shall be without recourse to or warranty
by the Collateral Agent.


(c)    Releases of Collateral shall be effected in accordance with the relevant
provisions of Section 4.04 of any First Lien Intercreditor Agreement then in
effect.


(d)    Upon the grant of a Permitted Prior Lien in any item of the Collateral or
any sale, lease, transfer or other disposition of any item of Collateral of any
Grantor not prohibited by the Credit Agreement, the Lien of the Collateral Agent
in such Collateral will be automatically released, and such Permitted Prior
Lien, sale, lease, transfer or other disposition of such item of Collateral
shall be free and clear of the Lien of the Collateral Agent, without requirement
for consent or approval from the Lenders or the Collateral Agent and the
Collateral Agent will, at such Grantor’s expense, execute and deliver to such
Grantor such documents as such Grantor shall reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted by this Agreement; provided, however, that, in connection with such
request to evidence the release of such item, such Grantor shall have delivered
to the Collateral Agent a written request for release


18

--------------------------------------------------------------------------------





describing the item of Collateral and, if applicable, the grant of a Permitted
Prior Lien or the terms of the sale, lease, transfer or other disposition in
reasonable detail and an Officer’s Certificate to the effect that the
transaction is in compliance with the Credit Agreement and as to such other
matters as the Collateral Agent may reasonably request; provided, further, that
to the extent and at such time as any property that would otherwise constitute
Collateral hereunder is no longer subject to a Permitted Prior Lien, such
property shall be Collateral and shall be subject to the Lien of the Collateral
Agent.


(e)    Pursuant to Section 9.14 of the Credit Agreement, notwithstanding
anything to the contrary contained in this Agreement or any Loan Document, on or
following a Guarantee and Collateral Suspension Date, (a) the Borrower shall be
entitled to request by written notice to the Administrative Agent and Collateral
Agent the release of any or all of the Liens granted on the Collateral and the
release of any or all of the Guarantors from their obligations under any
Guarantee of the Obligations, (b) the Lenders hereby irrevocably agree such
Liens shall automatically be released and any Guarantee of the Obligations shall
automatically be discharged and released without any further action by any
Person (and the Administrative Agent and Collateral Agent shall (and are
authorized by the Lenders to), at the expense of the Borrower, take all steps
reasonably requested by the Borrower to promptly evidence or confirm any such
release) and (c) the Unsecured Covenant Period shall become effective.


8.15    WAIVER OF JURY TRIAL.  EACH GRANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT, ANY FIRST LIEN INTERCREDITOR AGREEMENT OR ANY OTHER FIRST
LIEN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.


[remainder of page intentionally left blank]




19

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.


MICRON TECHNOLOGY, INC.
 
 
 
 
By:
 
 
Name:
 
Title:





20

--------------------------------------------------------------------------------







Accepted and agreed as of the date first written above


MICRON SEMICONDUCTOR PRODUCTS, INC.
 
 
 
 
By:
 
 
Name:
 
Title:



21

--------------------------------------------------------------------------------







JPMORGAN CHASE BANK, N.A., as
Collateral Agent
 
 
 
 
By:
 
 
Name:
 
Title:







22

--------------------------------------------------------------------------------





ANNEX I


Name of Guarantor


Micron Semiconductor Products, Inc.








23

--------------------------------------------------------------------------------





ANNEX II


ASSUMPTION AGREEMENT, dated as of ________________, 20__, made by
______________________________ (the “Additional Grantor”), in favor of JPMorgan
Chase Bank, N.A., as Collateral Agent (in such capacity, the “Collateral Agent”)
for the Secured Parties referred to below. All capitalized terms not defined
herein shall have the meaning ascribed to them in the Guarantee and Collateral
Agreement referred to below.


W I T N E S S E T H:


WHEREAS, Micron Technology, Inc. (the “Borrower”), the Lenders and the
Collateral Agent have entered into a Credit Agreement, dated as of July [3],
2018 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”);


WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its Restricted Subsidiaries (other than the Additional Grantor) have entered
into the Guarantee and Collateral Agreement, dated as of July [3], 2018 (as
amended, supplemented or otherwise modified from time to time, the “Guarantee
and Collateral Agreement”) in favor of the Collateral Agent for the ratable
benefit of the Secured Parties (as defined therein);


WHEREAS, the Additional Grantor is required or has elected to become a party to
the Guarantee and Collateral Agreement; and


WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;


NOW, THEREFORE, IT IS AGREED:


1.    Guarantee and Collateral Agreement. By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in Section 8.14 of the
Guarantee and Collateral Agreement, hereby becomes a party to the Guarantee and
Collateral Agreement as a Grantor and as a Guarantor thereunder with the same
force and effect as if originally named therein as a Grantor and a Guarantor
and, without limiting the generality of the foregoing, hereby expressly assumes
all obligations and liabilities of a Grantor and a Guarantor thereunder and
transfers and assigns to the Collateral Agent, and hereby grants to the
Collateral Agent, for the ratable benefit of the Secured Parties, a security
interest in, and a Lien on, its Collateral as collateral security for the prompt
and complete payment and performance when due (whether at stated maturity, by
acceleration or otherwise) of such Grantor’s Obligations. The information set
forth in Annex II-A hereto is hereby added to the information set forth in the
Schedules to the Guarantee and Collateral Agreement. The Additional Grantor
hereby represents and warrants that each of the representations and warranties
contained in Section 4 of the Guarantee and Collateral Agreement is true and
correct on and as the date hereof (after giving effect to this Assumption
Agreement) as if made on and as of such date.


2.    GOVERNING LAW. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


[remainder of page intentionally left blank]






24

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.


[ADDITIONAL GRANTOR]
 
 
 
 
By:
 
 
Name:
 
Title:















25

--------------------------------------------------------------------------------





ANNEX II-A to
Assumption Agreement


Supplement to Schedule 1


Supplement to Schedule 2


Supplement to Schedule 3


Supplement to Schedule 4


Supplement to Schedule 5




26

--------------------------------------------------------------------------------







EXHIBIT A


COPYRIGHT SECURITY AGREEMENT




27

--------------------------------------------------------------------------------







EXHIBIT B


PATENT SECURITY AGREEMENT




28

--------------------------------------------------------------------------------







EXHIBIT C


TRADEMARK SECURITY AGREEMENT






29